                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                   Plaintiff,
                                                   Case No. 19-cv-860-pp
      v.

AMANDA LEA SCHAUMBERG,
SHAWN O’DONOVAN,
and LORNA O’DONOVAN,

                   Defendants.


           ORDER OF DISMISSAL EFFECTIVE IN TWENTY-ONE DAYS


      On June 10, 2019, the plaintiff filed a complaint. Dkt. No. 1. Nine days

later, the plaintiff filed a suggestion of bankruptcy as to defendant Amanda Lea

Schaumburg. Dkt. No. 2. The court entered an order staying the case under 11

U.S.C. §362(a) and administratively closing the case. Dkt. No. 3. On March 16,

2020, the plaintiff asked the court to reopen the case after the automatic stay

had been lifted. Dkt. No. 4. The court granted that request two days later. Dkt.

No. 5. It has been seventeen months since the court reopened the case, with no

evidence that the plaintiff has served the defendants. If the plaintiff has served

the defendants, the plaintiff has not moved for default judgment or otherwise

diligently prosecuted this case.

      The court ORDERS that this case is DISMISSED effective twenty-one

days from the date of this order under Civil Local Rule 41 (E.D. Wis.), unless



                                        1

           Case 2:19-cv-00860-PP Filed 08/31/21 Page 1 of 2 Document 6
the plaintiff demonstrates, in writing, why Civil L.R. 41 (a), (b) or (c) should not

apply.

         Dated in Milwaukee, Wisconsin this 31st day of August, 2021.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                         2

           Case 2:19-cv-00860-PP Filed 08/31/21 Page 2 of 2 Document 6
